Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 1, 2016

                                       No. 04-16-00325-CR

                                       Carlos MARQUEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                    From the 81st Judicial District Court, Frio County, Texas
                               Trial Court No. 13-07-00117CRF
                        Honorable Russell H. Wilson, Judge Presiding

                                         ORDER
        Carlos Marquez entered into a plea bargain with the State, pursuant to which Marquez
pleaded guilty to possession of a controlled substance. As part of his plea bargain, Marquez
waived his right to file a notice of appeal with the court of appeals. The trial court imposed
sentence in accordance with the agreement and signed a certificate stating this “is a plea-bargain
case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Marquez timely
filed a notice of appeal. The clerk’s record, which includes the trial court’s rule 25.2(a)(2)
certification and a written plea bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d).
This court must dismiss an appeal “if a certification that shows the defendant has the right of
appeal has not been made part of the record.” Id.

       The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.
25.2(a)(2). The record also appears to support the trial court’s certification that Marquez does not
have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that
court of appeals should review clerk’s record to determine whether trial court’s certification is
accurate).

       Marquez is hereby given notice that this appeal will be dismissed pursuant to rule 25.2(d)
of the Texas Rules of Appellate Procedure unless an amended certification showing that
Marquez has the right to appeal is made part of the appellate record by June 22, 2016. See TEX.
R. APP. P. 25.2(d); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order),
disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not
designated for publication).
        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record and the court
reporter.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court